Citation Nr: 1544847	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-05 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1969 to April 1971. The Veteran died in June 2011. The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2015, the appellant and her son offered testimony at a travel Board hearing held at the RO before the undersigned Veterans Law Judge.  

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.


FINDINGS OF FACT

1. At the time of the Veteran's death, he was not in receipt of service connection for any disability. 

2. The Veteran died in June 2011 from cardiopulmonary arrest due to or as a consequence of ischemic heart disease.

3. With resolution of reasonable doubt, the Veteran had active naval service in the Republic of Vietnam at some time between July 1970 and March 1971 by virtue of his duties as a water transport operator assigned to the aircraft carrier, U.S.S. Ranger, and is presumed to have been exposed to herbicides, including Agent Orange, in service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1154, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC16-92, 57 Fed. Reg. 49,747 (1992).

Cause of Death Claim

The Appellant has claimed that she is entitled to service connection for the cause of the Veteran's death. The Veteran died in June 2011 from cardiopulmonary arrest due to or as a consequence of ischemic heart disease. Specifically, she has asserted that his ischemic heart disease and thus his death is due to herbicide exposure in Vietnam. She asserts that, as a water transport operator assigned to an aircraft carrier that served in the official waters of Vietnam during the Vietnam War, he had occasion to go ashore in Saigon despite the fact that this was never officially recorded.  Having carefully considered the claim in light of the evidence of record, the Board finds that service connection for the cause of the Veteran's death due to herbicide exposure in service is warranted.

The law provides that service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112. A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

The record reflects that at the time of his death, the Veteran was not service-connected for any disability. Accordingly, the Veteran's death could not be caused by an already service-connected disability. Nevertheless, the Appellant may establish service connection for the cause of the Veteran's death, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. See Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent medical evidence of a nexus between an in-service injury or disease and death. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999) (both discussing the factors of service connection).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent (including Agent Orange), a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f) (West 2014). 

When a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. See 38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e), with the exception of two that are not the subject of this decision, shall have become manifest to a degree of 10 percent or more any time after service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

It is uncontroverted that the Veteran died in June 2011 of cardiopulmonary arrest due to or as a consequence of ischemic heart disease, one of the diseases listed at 38 C.F.R. § 3.309(e).  Service connection for the cause of the Veteran's death is therefore warranted on a presumptive basis if it is established that the Veteran served in the Republic of Vietnam between January 1962 and May 1975. Accordingly, this matter turns on whether or not the Veteran set foot in Vietnam during service. 

The Veteran's service personnel records verify service aboard the aircraft carrier U.S.S. Ranger from July 1970 through March 1971. His military occupational specialty (MOS) was water transport occupation. His awards and decorations include the National Defense Service Medal and the Vietnam Service Medal, neither of which confirm service in Vietnam. A search of Defense Department records disclosed that the Ranger was in the official waters of the Republic of Vietnam from December 27, 1970, to January 13, 1971, and from February 2, 1971 to March 17, 1971, during the Veteran's time assigned to the ship, but there was no evidence of in country service in Vietnam for the crew. Additionally, 1970 and 1971 command histories of the ship show that it conducted special operations off the coast of Vietnam but they do not document that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam. They do not indicate that the Ranger actually docked to the shore of the Republic of Vietnam or sent crew members ashore while operating on close coastal waters. 

Testimony and written statements reflect that the Veteran reported to his wife and son as well as a close friend that he in fact did go onshore in Vietnam during the course of his duties as a water transport operator. He also reported that he met a friend from home quite by accident while in the performance of his duties, and that they went out for shore leave in Saigon and had a party. He talked about this for many years. The person whom he celebrated with is now deceased but his name has been noted in the testimony. His wife and son testified that the Veteran was responsible for taking people from the carrier to different ships and to shore because the carrier was too big to go into a small harbor. His wife stated as follows, "He told me that he was on the ship Ranger and that he drove that little thing sometimes and he was in shore in Saigon and he was walking down the street and this guy hollered, "Hey you boy from Richwood, West Virginia." And he said he turned around and here was a fellow that he [knew] all of his life." She notes that she knew the Veteran prior to service but did not marry him until several years after service. His wife and son also submitted copies of photographs that show the Veteran in service onboard ship and apparently visiting a foreign port they were told was Vietnam.

Upon consideration of the full record, with emphasis on the Veteran's occupation during service onboard the aircraft and the competent and credible testimony of his wife and son, as well as the lay statements, the Board finds that the evidence is at least in equipoise as to whether the Veteran set foot in Vietnam during the course of his naval service aboard the U.S.S. Ranger. As evidence of record is in equipoise the benefit of the doubt rule applies. Resolving reasonable doubt in favor of the Appellant, the Board concludes he was in Vietnam as stated.  Thus, as his death was due to a presumptive disease, service connection for the cause of the Veteran's death based upon herbicide exposure in service is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


